UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-7774



NICHOLAS WARNER JONES,

                                            Plaintiff - Appellant,

          versus


RONALD MURPHY; ROBERT C. MILLER, ROBERT A.
CLAYTON, M.D.; E. G. ELIAS,

                                           Defendants - Appellees,

          and


ROY WHITEHOUSE, Regional Administrator; ROBERT
GRANGER; RONALD JONES, Physician Assistant;
JANE   DOE,  Registered    Nurse;  JOHN   DOE,
Physician Assistant; JAMES WRIGHT, Health
Services Administrator; SCOTT D. CORLEW, M.D.;
BRYON K. BARTLE, M.D.; ALLEASE SLOAN; NAVZAT
TURKMAN,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-91-1166-K)


Submitted:   May 29, 1998                  Decided:   June 30, 1998


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Nicholas Warner Jones, Appellant Pro Se.       Carol A. Zuckerman,
WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland; Philip Melton
Andrews, KRAMON & GRAHAM, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Nicholas Jones appeals from the district court’s order grant-

ing summary judgment to Defendants Ronald Jones, Robert A. Clayton,

Allease Sloan, Nevzat Turkman, Scott D. Corlew, Bryon K. Bartle,

and E.G. Elias in an action filed pursuant to 42 U.S.C. § 1983

(1994), and granting summary judgment on all allegations except as

to the claim of inadequate medical treatment for suture wire

remaining in Jones’s abdomen following hernia surgery. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm primarily on the reasoning

of the district court. Jones v. Murphy, No. CA-91-1166-K (D. Md.

July 22, 1992). We further grant Defendant Clayton’s and Elias’s

motion and memorandum to strike Jones’s Reply to the Informal Brief

filed by Defendants. We also deny as moot the motion of Roy White-

house and Robert Granger to dismiss the case as to them. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3